NO. 07-11-00144-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                     JUNE 3, 2011

                         ______________________________


                       RICHARD WAYNE DEMPS, APPELLANT

                                           V.

                      MARK S. SNODGRASS, P.C., APPELLEE


                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2010-552,407; HONORABLE RUBEN GONZALES REYES, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Richard Wayne Demps, an inmate proceeding pro se and in forma

pauperis, filed this appeal from the trial court's summary judgment in favor of Appellee,

Mark S. Snodgrass, P.C. By letter dated April 12, 2011, this Court advised Demps that

a filing fee of $175 was overdue and also noted that failure to make payment within ten

days might result in dismissal of the appeal. Demps did not respond nor pay the filing

fee. In the interest of justice, by letter dated May 5, 2011, this Court gave Demps a
second opportunity to cure the defect by filing an affidavit of indigence in compliance

with Rule 20.1(c) of the Texas Rules of Appellate Procedure on or before May 25, 2011.

See Higgins v. Randall County Sheriff's Office, 193 S.W.3d 898, 899 (Tex. 2006). He

was again admonished that failure to comply might result in dismissal. Tex. R. App. P.

42.3(c). Demps did not respond to this second letter, pay the filing fee, nor file an

affidavit of indigence.


       Accordingly, this appeal is dismissed for failure to comply with a directive from

this Court requiring action within a specified time.




                                                  Patrick A. Pirtle
                                                      Justice




                                              2